DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-39 are pending and under examination 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3 June 2022 is acknowledged. Applicant’s election of the species (2) neoantigens that have an increased likelihood of being capable of being presented to naive T-cells by professional antigen presenting cells in the reply filed on 3 June 2022 is acknowledged.
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 18, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
Claims 1-17, 19, 22-32 and 34-39 are under examination.


Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application Nos. 62/554,286, 62/579734’ 62/644191 and 62/703,197 fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application. 
 Particularly, the limitations “encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector ”, “contacting the one or more T-cells with an MHC multimer” and “genetically engineering a plurality of T-cells to express at least one of the one or more identified T-cell receptors” were not present in provisional applications Application Nos. 62/554,286, 62/579734’ 62/644191 and 62/703,197. Thus, claims 1-39 are hereby assigned the priority date of September 5, 2018, the filing date of PCT/US2018/049614. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17, 19, 22-32 and 34-39 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method for identifying one or more T-cells that are antigen-specific for at least one neoantigen from one or more tumor cells of a subject that are likely to be presented on surface of the tumor cells, the method comprising,  
obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, wherein the nucleotide sequencing data is used to obtain data representing peptide sequences of each of a set of neoantigens identified by comparing the nucleotide sequencing data from the tumor cells and the nucleotide sequencing data from the normal cells, wherein the peptide sequence of each neoantigen comprises at least one alteration that makes it distinct from the corresponding wild-type peptide sequence identified from the normal cells of the subject, encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence, inputting the numerical vectors, using a computer processor, into a machine-learned presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more MHC alleles on the surface of the tumor cells of the subject, the machine-learned presentation model comprising, a plurality of parameters identified at least based on a training data set comprising, for each sample in a plurality of samples, a label obtained by mass spectrometry measuring presence of peptides bound to at least one MHC allele in a set of MHC alleles identified as present in the sample; and for each of the samples, training peptide sequences encoded as numerical vectors including information regarding a plurality of amino acids that make up the peptides and a set of positions of the amino acids in the peptides, a function representing a relation between the numerical vector received as input and the presentation likelihood generated as output based on the numerical vector and the parameters, selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens, identifying one or more T-cells that are antigen-specific for at least one of the neoantigens in the subset; and returning the one or more identified T-cells.
It has been interpreted that returning the one or more identified T-cells is treating a cancer patients with a neoantigenic-specific T cell which would be a practical application for the identifying and selecting steps. 
	The specification compares performance results of an example using the presentation model, with a state-of-the-art models for predicting peptide presentation on T-cell epitope data (paragraphs 439-441). The specification disclose that results showed that the presentation model which uses mass spectrometry data model performed significantly better at predicting T-cell epitopes than state-of-the-art models based on affinity and stability predictions. The Specification disclose methods for identification and isolation of neoantigen-specific T cells (paragraphs 540-606). The Specification disclose methods for treating patients with  neoantigen-specific T cells (paragraphs 607-613). The Specification discloses that pools of 10 peptides resulted in T-cell responses from four of nine patients (paragraphs 476-484). The Specification disclose the nucleic acid sequences encoding 6 T-cell receptors (TCR) (Supplemental Table 6). The Specification does not disclose any T cells genetically engineered to express an exogenous T-cell receptor. 
The specification does not provide adequate written description of the claimed genus of neoantigen-specific T cells that are capable of being administered to a subject.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention genus of neoantigen specific T cells that are capable of being administered to a patient with a tumor.
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  
The specification does not provide adequate written description of the claimed invention.  The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991).  In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, genus of neoantigen specific T cells that are capable of being administered to a patient with a tumor. The specification only discloses the structure of six TCR from neoantigenic-specific T cells out of the likely thousands of TCRs expressed on neoantigenic-specific T cells. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that “[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials.” Id. At 1567, 43 USPQ2d at 1405.  The court concluded that “naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” Id. 
The Federal Circuit clarified that a molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that the written description requirement can be met by “show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. “ Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
	
Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”). 
	 
Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 

The court in In re Alonso (Fed. Cir. 2008) citing In re Enzo, Enzo, 323 F.3d at 969 stated that  
[F]or purposes of satisfying the written description requirement, it is not enough merely to disclose a method of making and identifying compounds capable of being used to practice the claimed invention.  

Thus, the instant specification may provide an adequate written description of the genus of neoantigen-specific T cells that are capable of treating cancer, per Lilly by structurally describing a representative number of genus of neoantigen specific T cells that are capable of being administered to a patient with a tumor or by describing structural features common to the members of the genus, which features constitute a substantial portion of the genus. 
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

It is noted that AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014) confirms a strong Post-Ariad Written Description requirement - especially with regard to genus-species claim situations. In the decision, Judge Lourie focuses particularly on the alleged infringing antibodies and notes that: [While] AbbVie patents need not describe the allegedly infringing [compound] in exact terms . . . [t]he patents must at least describe some species representative of antibodies that are structurally similar to [the accused compound]. Because the patent document lacked any such structural description, the court confirmed that the corresponding claims were invalid under 112(a). In discussing the case, Judge Lourie was clear that one problem here is that the invention was described in terms of its function rather than its structure. Lourie writes:
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or through disclosure of a functional characteristic of the claimed genus coupled with a known or disclosed non-functional characteristic (structure) that correlates to the function.
Alternatively, per Enzo, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
In this case, the specification does not describe the genus of neoantigen specific T cells that are capable of being administered to a patient with a tumor that satisfies either the Lilly or Enzo standards.  The specification only discloses the structure of six TCR from neoantigenic-specific T cells out of the likely thousands of TCRs expressed on neoantigenic-specific T cells.  There are insufficient structural features common to all members of the genus of neoantigen-specific T cells  that are capable of being presented by an MHC allele and administered to a subject.  The genus of neoantigen-specific T cells  are claimed by function, the capability of recognizing a neoantigen in the context of a subject’s MHC protein and the capability of being administered to a subject with cancer.  However, the specification does not disclose sufficient information on the structural function relationship to identify the claimed genus of neoantigen specific T cells.  One of ordinary skill in the art would not be able to identify the broad claimed genus of neoantigen-specific T cells that are capable of binding a neoantigen in the context of a subject’s MHC allele and capable of being administered to a patient with a tumor.  The specification only discloses the structure of six TCR from neoantigenic-specific T cells that ae capable of recognizing a neoantigen in the context of a patient’s MHC allele out of the likely thousands of TCRs expressed on neoantigenic-specific T cells. As previously discussed possession may not be shown by merely describing how to obtain possession of members of the claimed genus.
Thus, the specification does not provide an adequate written description of the genus of neoantigens that are capable of being presented by an MHC allele and administered to a subject that is required to practice the claimed invention.  The instant disclosure does not adequately describe the scope of the claimed genus, which encompasses a substantial variety of subgenera.  Since the disclosure fails to provide sufficient relevant identifying characteristics, and because the genus is highly variant, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 9-17, 19, 22- 29, 36, 38 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over Vitiello (US 2015/0140041, published 21 May 2015, IDS)  and Hacohen et al (2016/0101170, published April 14, 2016, IDS) in view of Min et al US 2015/0278441 published October 1, 2015, IDS),  Yadav  et al (Nature, 515:572-576, 2014, IDS) and Bassani-Sternberg et al (Mol Cell Proteomics, 14:658-673, 2015, IDS).
The claims are drawn to a method for identifying one or more T-cells that are antigen-specific for at least one neoantigen from one or more tumor cells of a subject that are likely to be presented on surface of the tumor cells, comprising, obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data
from the tumor cells and normal cells of the subject, wherein the nucleotide sequencing
data is used to obtain data representing peptide sequences of each of a set of neoantigens identified by comparing the nucleotide sequencing data from the tumor cells and the nucleotide sequencing data from the normal cells, wherein the peptide sequence of each neoantigen comprises at least one alteration that makes it distinct from the corresponding wild-type peptide sequence identified from the normal cells of the subject, encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence, inputting the numerical vectors, using a computer processor, into a machine-learned presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more MHC alleles on the surface of the tumor cells of the subject, the machine-learned presentation model comprising a plurality of parameters identified at least based on a training data set comprising, for each sample in a plurality of samples, a label obtained by mass spectrometry measuring presence of peptides bound to at least one MHC allele in a set of MHC alleles identified as present in the sample; and for each of the samples, training peptide sequences encoded as numerical vectors including information regarding a plurality of amino acids that make up the peptides and a set of positions of the amino acids in the peptides, a function representing a relation between the numerical vector received as input and the presentation likelihood generated as output based on the numerical vector and the parameters, selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens, identifying one or more T-cells that are antigen-specific for at least one of the neoantigens in the subset, and returning the one or more identified T-cells.
Vitiello disclose identifying neoantigenic specific T cells that bind to a neoantigen in the context of a patient’s MHC allele and administering the T cells to the cancer patient (paragraph 23-26 ). Vitiello disclose determining the presence of one or more tumor-specific mutations in a biological sample from the cancer patient by using next-generation sequencing for the transcriptome or exome form cancer cells (paragraphs 7-10, 38-55).  Vitiello further disclose obtaining the MHC profile of the cancer patient and using algorithms to identify and select patient specific neoantigens (paragraphs 7-10, 25, 63-68, 76, 77-80). Vitiello disclose mapping sequences comprising mutations to a data base with reference gene sequences (paragraphs 7, 14, 17). Vitiello also disclose mRNA and epitope databases (paragraphs 27, 52, 67). 
Hacohen disclose methods for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells comprising obtaining sequence information from tumor cells that identifies mutations within the nucleotide sequences of tumor cells and inputting the information concerning (paragraphs 8-14). Hacohen disclose utilizing improved algorithms for predicting which mutations create strong binding peptides to the patient's cognate MHC molecules, a set of peptides representative of optimal mutated epitopes for each patient will be identified and prioritized and up to 20 or more peptides will be prepared for immunization (paragraph 350).  Hacohen disclose methods for identifying neoantigens including protein sequencing of enzymatic digests using multidimensional MS techniques including tandem mass spectrometry (paragraphs 36, 76 133). Hacohen disclose that 
protein mass spectrometry may be used to identify or validate the presence of mutated peptides bound to MHC proteins on tumor cells (paragraph 87). Peptides can be
acid-eluted from tumor cells or from HLA molecules that are immunoprecipitated from tumor, and then identified using mass spectrometry (Id).
Hacohen disclose prediction of peptides that can bind to HLA molecules of the individual (paragraphs 113-114). Hacohen also disclose that MHC presentation of CTL epitopes may be improved by including naturally-occurring flanking sequences adjacent to the CTL epitopes (paragraph 319). Hacohen disclose that a normal human peptidome library of about 12.6 million unique 9 and 10 mers curated from all known human protein sequences has been created (paragraph 412). Hacohen further disclose that prior to final selection, any potential predicted epitopes derived from a missense mutation and all neoORF regions may be screened against this library, and perfect matches may be excluded (Id).Hacohen disclose prediction of peptides that can bind to HLA molecules of the individual (paragraphs 113-114). 
One of ordinary skill in the art would have been motivated to combine Hacohen and Vitiello because they both disclose the identification of tumor-specific mutations, making peptides that bind the patient’s MHC based on algorithms and administering the peptides or T cell specific for the neoantigenic peptides to the patient. Furthermore, Hacohen and Vitiello disclose databases comprising neoantigenic peptides comprising at least one alteration.
Neither Vitiello nor Hacohen disclose inputting the numerical vectors, using a computer processor, into a machine-learned presentation model to generate a set of presentation likelihoods for the set of neoantigens,
Min disclose a system to predict peptide-histocompatability complex class (MHC) interaction uses high-order semi-Restricted Boltzmann Machines with deep learning extensions to efficiently predict peptide-MHC binding (paragraph 6).  Min further disclose a method for peptide binding prediction includes receiving a peptide sequence descriptor and optional structural descriptor of MHC protein-peptide interaction; generating a model with one or an ensemble of high order neural networks; pre-training the model by high-order semi-Restricted Boltzmann machine (RBM) or high-order denoising autoencoder; and generating a prediction as a binary output or continuous output (paragraph 7). Min disclose that their method generalize over multiple classes of MHC molecules (i.e., MHC-I and MHC-II) and their allele types. (paragraph 18). Min disclose that the methods allow integration of both qualitative (i.e., binding/non-binding/eluted) and quantitative (experimental measurements of binding affinity) peptide-MHC binding data to enlarge the set of reference peptides and enhance predictive ability of the method (paragraph 8).  Min disclose that in order for the peptides to bind to a particular MHC, the sequences of the binding peptides should be approximately superimposable: contain similar amino-acids or strings of amino acids (k-mers) at approximately the same positions along the peptide chain (paragraph 30). Min further disclose that sequence of the descriptors corresponding to the peptide X=x1, x2, . . . , x|X|, xiεΣ can be modeled as an attributed set of descriptors corresponding to different positions (or groups of positions) in the peptide and amino acids or strings of amino acids occupying these positions (paragraph 32). Min disclose that each position in a peptide is described by a feature vector, with features derived from the amino acid occupying this position/or from a set of amino acids (paragraph 34). Thus, Min teaches a numerical vector that includes information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence. Deep learning systems use a one-hot encoding scheme.
One of ordinary skill in the art would have been motivated to apply Min’s system for predicting peptide-histocompatability complex interactions with Vitiello and Hacohen method of identifying neoantigens from tumor cells using improved algorithms for predicting which mutations create strong binding peptides to the patient's cognate MHC molecules because Vitiello,  Hacohen and Min all disclose methods for identifying peptides which bind to MHC molecules for generating immune responses.  It would have been prima facie obvious to combine Hacohen method of identifying neoantigens from tumor cells using improved algorithms for predicting which mutations create strong binding peptides to the patient's cognate MHC molecules with Min’s system for predicting peptide-histocompatability complex interactions to have a method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells, comprising the steps of: obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, wherein the nucleotide sequencing data is used to obtain data representing peptide sequences of each of a set of neoantigens identified by comparing the nucleotide sequencing data from the tumor cells and the nucleotide sequencing data from the normal cells, wherein the peptide sequence of each neoantigen comprises at least one alteration that makes it distinct from the corresponding wild-type peptide sequence identified from the normal cells of the subject; encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence; inputting the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more class I MHC alleles on the surface of the tumor cells of the subject.
Neither Hacohen or Min disclose inputting the numerical vectors, using a computer processor, into a deep learning presentation model to generate a set of presentation likelihoods for the set of neoantigens, the deep learning presentation model comprising: a plurality of parameters identified at least based on a training data set comprising a label obtained by mass spectrometry measuring presence of peptides bound to at least one identified MHC allele.  
Yadav disclose a method for identifying immunogenic neoantigens utilizing algorithms by combining exome and transcriptome analysis with mass spectrometry for developing personalized peptide vaccines in cancer patients (page 572). 
Bassani-Sternberg disclose methods for identifying immunogenic peptides bound to HLA-I molecules using mass spectroscopy (page 661, 1st paragraph).    
Bassani-Sternberg disclose that presentation of peptides on HLA molecules correlates with protein abundance (page 666, 2nd column to page 667, 1st column). Bassani-Sternberg further disclose the use of in silico immunogenicity tools on identified HLA peptides (page 659, 2nd column; page 668; Fig. 6)
One of ordinary skill in the art would have been motivated to apply Yadav and Bassani-Sternberg’s method for identifying immunogenic neoantigens utilizing mass spectrometry to Vitiello, Hacohen and Min’s method for identifying T cells specific for neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells because Bassani-Sternberg disclose the usefulness of combining MS-analysis with immunogenesis prediction for identifying, ranking, and selecting peptides for therapeutic use (Abstract). In addition, Hacohen discloses the use of mass spectrometry for identifying tumor specific neoantigens (paragraph 133).  It would have been prima facie obvious to combine Vitiello. Hacohen and Min’s method for identifying T cells specific for neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells with Yadav and Bassani-Sternberg’s method for identifying immunogenic neoantigens utilizing mass spectrometry to have a method for identifying one or more T-cells that are antigen-specific for at least one neoantigen comprising obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence, inputting the numerical vectors, using a computer processor, into a machine-learned presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more MHC alleles on the surface of the tumor cells of the subject, the machine-learned presentation model comprising a plurality of parameters identified at least based on a training data set comprising for each sample in a plurality of samples, a label obtained by mass spectrometry measuring presence of peptides bound to at least one MHC allele in a set of MHC alleles identified as present in the sample; and for each of the samples, training peptide sequences encoded as numerical vectors including information regarding a plurality of amino acids that make up the peptides and a set of positions of the amino acids in the peptides, a function representing a relation between the numerical vector received as input and the presentation likelihood generated as output based on the numerical vector and the parameters, selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens, identifying one or more T-cells that are antigen-specific for at least one of the neoantigens in the subset; and returning the one or more identified T-cells.


Claims 1, 9-17, 19, 22-32, 36, 38 and 39  are rejected under 35 U.S.C. 103 as being unpatentable over Vitiello (US 2015/0140041, published 21 May 2015, IDS, cited previously) and Hacohen et al (2016/0101170, published April 14, 2016, IDS, cited previously) in view of Min et al US 2015/0278441 published October 1, 2015, IDS, cited previously), Yadav et al (Nature, 515:572-576, 2014, IDS cited previously) and Bassani-Sternberg et al (Mol Cell Proteomics, 14:658-673, 2015, IDS, cited previously) in further view of Zhang et al (J Immunol Methods, 374:53-61, 2011, IDS), Zauderer et al (US 2002/0155447, published October 24, 2002, IDS) and  Abelin et al (2020/0096521, published 26 March 2020, effective filing date February 2017).
 Neither Vitiello, Hacohen, Min, Yadav nor Bassani-Sternberg specifically disclose generating a dependency score for each of the one or more class I MHC alleles indicating whether the class I MHC allele will present the neoantigen. 
Abelin disclose using artificial neural networks for predicting allele specific binding to neoantigens from multiple simultaneous expressed multiple alleles (paragraphs 125, 128, 180; Figs. 17, 19). Abelin discloses methods for generating a
prediction algorithm for identifying HLA-allele specific binding peptides, comprising training a machine with a peptide sequence database, the machine combines one or more linear models, support vector machines, decision trees and neural networks (paragraph 218-221, 296). Abelin disclose that the peptide data upon which algorithms are trained comes from peptide library screens to Edman degradation and mass spectrometry-based sequencing of endogenously processed and presented peptides is drawn from  (paragraph 256, 296). Abelin disclose method for characterizing HLA-peptide complexes and states that the identification of peptides may be done using mass spectrometry (paragraphs 184-188). Abelin disclose that CTLs directed against tumor-specific mutated antigen may be detected using tetramers (paragraph 246). Abelin disclose that the methods can involve adoptive transfer of T cells, specific for selected antigens and strategies can be employed to genetically modify T cells by altering the specificity of the T cell receptor (TCR) by introducing new TCR α and
β chains with specificity to an immunogenic antigen peptide (paragraph 381).
Zauderer disclose algorithms which identify peptides that bind to multiple class II molecules (paragraph 96). Zhang discloses that one peptide has the capacity to bind 100 of the 116 HLA-A2 alleles (page 7, 1st  paragraph)
Zhang et al disclose a computational system for predicting peptide binding and affinity to multiple alleles of HLA class I and class II molecules (pages 1-6, Figure 1a-d). Zhang disclose scores for each peptide binding to multiple MHC molecules (Id). Zhang discloses that one peptide has the capacity to bind 100 of the 116 HLA-A2 alleles (page 7, 1st  paragraph). By knowing the scores for each peptide binding to multiple MHC molecules, one could calculate the interference that one peptide has on another peptide. 
Thus it would have been obvious to generate a dependency score for each of the one or more class I MHC alleles indicating whether the class I MHC allele will present the neoantigen based on the particular amino acids at the particular positions of the peptide sequence and transform the dependency scores to generate a corresponding per-allele likelihood for each class I MHC allele indicating a likelihood that the corresponding class I MHC allele will present the corresponding neoantigen; and combining the per-allele likelihoods to generate the presentation likelihood of the neoantigen.
One of ordinary skill in the art would have been motivated to apply Abelin, Zauderer and Zhang’s methods for generating a dependency score for each of the one or more class I MHC alleles indicating whether the class I MHC allele will present the neoantigen with Vitiello, Hacohen, Min, Yadav and Bassani-Sternberg’s method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells because Min disclose that their methods generalize over multiple classes of MHC molecules (i.e., MHC-I and MHC-II) and their allele types (paragraph 18). It would have been prima facie obvious to combine Vitiello, Hacohen, Min, Yadav and Bassani-Sternberg’s method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells with Abelin, Zauderer and Zhang’s methods for generating a dependency score for each of the one or more class I MHC alleles indicating whether the class I MHC allele will present the neoantigen to have a method for identifying one or more T-cells that are antigen-specific for at least one neoantigen comprising obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, each numerical vector including information regarding a plurality of amino acids that make up the peptide sequence and a set of positions of the amino acids in the peptide sequence, wherein inputting the numerical vector into the machine learned presentation model comprises applying the machine-learned presentation model to the peptide sequence of the neoantigen to generate a dependency score for each of the one or more MHC alleles indicating whether the MHC allele will present the neoantigen based on the particular amino acids at the particular positions of the peptide sequence, inputting the numerical vectors, using a computer processor, into a machine-learned presentation model to generate a set of presentation likelihoods for the set of neoantigens, each presentation likelihood in the set representing the likelihood that a corresponding neoantigen is presented by one or more MHC alleles on the surface of the tumor cells of the subject, the machine-learned presentation model comprising a plurality of parameters identified at least based on a training data set comprising for each sample in a plurality of samples, a label obtained by mass spectrometry measuring presence of peptides bound to at least one MHC allele in a set of MHC alleles identified as present in the sample; and for each of the samples, training peptide sequences encoded as numerical vectors including information regarding a plurality of amino acids that make up the peptides and a set of positions of the amino acids in the peptides, a function representing a relation between the numerical vector received as input and the presentation likelihood generated as output based on the numerical vector and the parameters, selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens, identifying one or more T-cells that are antigen-specific for at least one of the neoantigens in the subset; and returning the one or more identified T-cells.


Claims 1-17, 19, 22-32 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Vitiello (US 2015/0140041, published 21 May 2015, IDS, cited previously) and Hacohen et al (2016/0101170, published April 14, 2016, IDS, cited previously) in view of Min et al US 2015/0278441 published October 1, 2015), Yadav et al (Nature, 515:572-576, 2014, IDS cited previously) and Bassani-Sternberg et al (Mol Cell Proteomics, 14:658-673, 2015 cited previously), Abelin et al (2020/0096521, published 26 March 2020, effective filing date February 2017, cited previously), Zhang et al (J Immunol Methods, 374:53-61, 2011, IDS, cited previously) and Zauderer et al (US 2002/0155447, published October 24, 2002, IDS, cited previously) in further view of Schendel et al (US 8,697,854, issued 15 April 2014) and Kwon et al (US 2015/0259646, published 17 September 2015).  
 Neither Hacohen, Min, Yadav, Bassani-Sternberg, Abelin, Zhang nor Zauderer specifically disclose culturing the genetically engineered  T-cells under conditions that expand the plurality of T-cells wherein genetically engineering the plurality of T-cells to
express at least one of the one or more identified T-cell receptors comprises cloning the T-cell receptor sequences of the identified T-cells into an expression vector and transfecting each of the T-cells with the expression vector. Hacohen, Min, Yadav, Bassani-Sternberg, Abelin, Zhang and Zauderer also do not disclose obtaining T cell from 5-30 ml of blood.
Scendel disclose T-cells transfected with a vector comprising nucleic acids encoding tumor antigen specific TCR (column 2, line 55 to column 3 line 21; column 3, line 57 to column 4, line 13; column 17, lines 2-14). Schedel disclose culturing T cells comprising exogenous TCR (column 9, lines 34-57. 
Kwon disclose isolating antigen-specific T cells from 7 ml of blood (paragraphs 73-84).
One of ordinary skill in the art would have been motivated to apply Scendel’s methods for culturing genetically engineered  T-cells under conditions that expand the T-cells with Hacohen, Min, Yadav, Bassani-Sternberg, Abelin, Zhang nor Zauderer method for identifying neoantigens from tumor cells of a subject that are likely to be presented on surface of the tumor cells because Abelin cites Schendel for methods for introducing new TCR α and β chains with specificity to an immunogenic antigen peptide (paragraph 381). Furthermore, one  of ordinary skill in the art would have looked to Kwon to determine the amount of blood to obtain to isolate T cells because both Schendel (column 8, lines 31-36; column 14 line 57 to column 15, line 20) and Vitiello (paragraphs 89 95) disclose isolating T cells from peripheral blood. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17, 19 and 22-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12-22 and 26-38 of copending U.S. Application 17/436,367. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10055540 are drawn to a A method for identifying one or more T-cells that are antigen-specific for at least one neoantigen from one or more tumor cells of a subject that are likely to be presented by one or more class II MHC alleles on a surface of the tumor cells, comprising obtaining data representing peptide sequences of each of a set of neoantigens, encoding the peptide sequences of each of the neoantigens into a corresponding numerical vector, inputting the numerical vectors, using a computer processor, into a machine-learned presentation model to generate a set of presentation likelihoods for the set of neoantigens, selecting a subset of the set of neoantigens based on the set of presentation likelihoods to generate a set of selected neoantigens, and identifying one or more T-cells that are antigen-specific for at least one of the neoantigens in the subset and identifying one or more T-cell receptors (TCR) of the one or more identified T-cells, wherein the identification of one or more T-cell receptors comprises sequencing T-cell receptor sequences of the one or more identified T-cells. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642